735 N.W.2d 267 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Cleophas Hiram FRANKLIN, Defendant-Appellant.
Docket No. 133584. COA No. 275348.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the February 14, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*268 MARILYN J. KELLY, J., would grant leave for the reasons stated in her dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).